VERDICT
(FRAUDULENT TRANSFER)

Note: Complete this form by writing in the name required by your verdict.
On the claim of plaintiff National Green Gas for fraudulent transfer against

Brian Sexton, we, the undersigned jurors, find in favor of:

claw te Nanenal Gy ety Cas

(plaintiff National Sean Gas) or (defendant Brian Sexton)

Note: Complete the following paragraph only if one or more of the above findings
is in favor of plaintiff National Green Gas.

We, the undersigned jurors, assess the damages of Plaintiff National Green
Gas as follows:

For actual damages: $524 7&3 . OB (stating the amount).

For punitive damages against Mr. Sexton: $_i,'s00,000.°0_ (state the

amount or, if none, write the word “none”.

  

bt he”

Tes hl — Tp Bae
a fuel L, Aamo

 

r=

J: re

Case 4:18-cv-00285-BCW Document 303 Filed 07/03/19 Page 1 of 2
VERDICT
(ALTER EGO)

Note: Complete this form by writing in the name required by your verdict.
On the claim of plaintiff National Green Gas for alter ego against Brian
Sexton, we, the undersigned jurors, find in favor of:
Plowti+tF Nodonal Coven Gas

(plaintiff National Green Gas) or (defendant Brian Sexton)

    
 
 

Note: All jurors who agree to the above fi

 

Ps —=> iiss Plan
LA , ohn A Sua ri Zamarole,

Po aisisr.

  

Case 4:18-cv-00285-BCW Document 303 Filed 07/03/19 Page 2 of 2
